                                          Case 4:20-cv-01323-PJH Document 28 Filed 01/12/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                  Case No. 20-cv-01323-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF SERVICE
                                                 v.
                                   9

                                  10     ROBERT SCHREEDER, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The amended complaint was dismissed with leave to amend and plaintiff

                                  15   has filed a second amended complaint and then a third amended complaint. The court

                                  16   has reviewed the third amended complaint (Docket No. 27).

                                  17                                           DISCUSSION

                                  18          STANDARD OF REVIEW
                                  19          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  20   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  21   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  23   may be granted, or seek monetary relief from a defendant who is immune from such

                                  24   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  25   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  27   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  28   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim
                                          Case 4:20-cv-01323-PJH Document 28 Filed 01/12/21 Page 2 of 8




                                   1   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                   2   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   3   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   4   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   5   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   6   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   7   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   8   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   9   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                  10   conclusions can provide the framework of a complaint, they must be supported by factual

                                  11   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  12   veracity and then determine whether they plausibly give rise to an entitlement to relief.”
Northern District of California
 United States District Court




                                  13   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  14            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  15   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  16   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  17   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  18            LEGAL CLAIMS
                                  19            Plaintiff alleges that he was illegally arrested, and defendants used excessive

                                  20   force.

                                  21            Legal Standards

                                  22            An allegation of the use of excessive force by a law enforcement officer in

                                  23   effectuating an arrest states a valid claim under 42 U.S.C. § 1983. See Rutherford v. City

                                  24   of Berkeley, 780 F.2d 1444, 1447 (9th Cir. 1986), overruled on other grounds by Graham

                                  25   v. Connor, 490 U.S. 386 (1989); see also Byrd v. Phoenix Police Dep’t, 885 F.3d 639,

                                  26   641-42 (9th Cir. 2018) (pro se allegations that police officers “beat the crap out of” plaintiff

                                  27   and caused him severe injury enough to support a legally cognizable claim under §

                                  28   1983). Excessive force claims which arise in the context of an arrest or investigatory stop
                                                                                        2
                                           Case 4:20-cv-01323-PJH Document 28 Filed 01/12/21 Page 3 of 8




                                   1   of a free citizen are analyzed under the Fourth Amendment reasonableness standard.

                                   2   See Graham v. Connor, 490 U.S. 386, 394-95 (1989).

                                   3          A claim of unlawful arrest is cognizable under § 1983 for violation of the Fourth

                                   4   Amendment’s prohibition against unreasonable search and seizure if the complaint

                                   5   alleges that the arrest was without probable cause or other justification. See Pierson v.

                                   6   Ray, 386 U.S. 547, 555-558 (1967); Yousefian v. City of Glendale, 779 F.3d 1010, 1014

                                   7   n.1. (9th Cir. 2015) (absence of probable cause is essential element of § 1983 false

                                   8   arrest claim). And a claim of unlawful detention/imprisonment is cognizable under § 1983

                                   9   for violation of the Fourteenth Amendment’s guarantee of due process if the arrest was

                                  10   without probable cause or other justification and the defendant knew or should have

                                  11   known that plaintiff was entitled to release. See Baker v. McCollan, 443 U.S. 137, 142-

                                  12   145 (1979); Lee v. County of Los Angeles, 250 F.3d 668, 684-85 (9th Cir. 2001) (plaintiff
Northern District of California
 United States District Court




                                  13   stated due process claim where police allegedly arrested plaintiff’s son without probable

                                  14   cause, detained him without verifying that he was the person for whom police had an

                                  15   arrest warrant, despite his obvious mental incapacity, and detained him for one day

                                  16   before extradition hearing, which led to his incarceration in another state for two years).

                                  17   But cf. Gant v. County of Los Angeles, 772 F.3d 608, 619, 621-22 (9th Cir. 2014)

                                  18   (because plaintiff did not inform defendants of his mistaken identity and because he

                                  19   received a prompt hearing, his due process claim based on unlawful post-arrest detention

                                  20   failed).

                                  21          In order to recover damages for an allegedly unconstitutional conviction or

                                  22   imprisonment, or for other harm caused by actions whose unlawfulness would render a

                                  23   conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction

                                  24   or sentence has been reversed on direct appeal, expunged by executive order, declared

                                  25   invalid by a state tribunal authorized to make such determination, or called into question

                                  26   by a federal court’s issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S.

                                  27   477, 486-487 (1994). A claim for damages bearing that relationship to a conviction or

                                  28   sentence that has not been so invalidated is not cognizable under § 1983. Id. at 487.
                                                                                     3
                                          Case 4:20-cv-01323-PJH Document 28 Filed 01/12/21 Page 4 of 8




                                   1          Local governments are “persons” subject to liability under 42 U.S.C. § 1983 where

                                   2   official policy or custom causes a constitutional tort, see Monell v. Dep’t of Social Servs.,

                                   3   436 U.S. 658, 690 (1978); however, a city or county may not be held vicariously liable for

                                   4   the unconstitutional acts of its employees under the theory of respondeat superior, see

                                   5   Board of Cty. Comm'rs. of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436

                                   6   U.S. at 691. To impose municipal liability under § 1983 for a violation of constitutional

                                   7   rights resulting from governmental inaction or omission, a plaintiff must show: “(1) that he

                                   8   possessed a constitutional right of which he or she was deprived; (2) that the municipality

                                   9   had a policy; (3) that this policy amounts to deliberate indifference to the plaintiff's

                                  10   constitutional rights; and (4) that the policy is the moving force behind the constitutional

                                  11   violation.” Oviatt By and Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992)

                                  12   (quoting City of Canton v. Harris, 489 U.S. 378, 389 (1989) (internal quotation marks
Northern District of California
 United States District Court




                                  13   omitted). Proof of random acts or isolated incidents of unconstitutional action by a non-

                                  14   policymaking employee are insufficient to establish the existence of a municipal policy or

                                  15   custom. See Rivera v. County of Los Angeles, 745 F.3d 384, 398 (9th Cir. 2014).

                                  16          Background

                                  17          Plaintiff states that he was in an altercation with a security guard at a shopping

                                  18   mall that led to plaintiff being pepper sprayed by the security guard and the Santa Rosa

                                  19   Police Department responding. He states that police officers arrived and with guns

                                  20   drawn ordered him to get on the ground. Plaintiff states that he raised both his arms up.

                                  21   Before being approached by police officers, plaintiff stated that he could not breathe or

                                  22   see and needed help due to the pepper spray.

                                  23          Plaintiff states that defendant Police Officer Albini approached plaintiff and used

                                  24   excessive force in grabbing plaintiff’s arms and wrists and placing him on his stomach.

                                  25   Plaintiff states that Albini placed his knee with a great deal of pressure on the back of

                                  26   plaintiff’s back and back of his neck. Plaintiff was then handcuffed. Defendant Police

                                  27   Officer Rhodes placed plaintiff’s legs in a twisted leg lock compression that made it

                                  28   difficult to breathe. Plaintiff states that the excessive force led to injuries and pain.
                                                                                      4
                                           Case 4:20-cv-01323-PJH Document 28 Filed 01/12/21 Page 5 of 8




                                   1             Plaintiff was then transported to the hospital. At the hospital, Rhodes told plaintiff

                                   2   that the police viewed video footage from the shopping center which showed plaintiff

                                   3   chasing the security guard with a knife. Plaintiff states that he did make an involuntary

                                   4   statement, but he was intimidated and is innocent.

                                   5             Discussion

                                   6             Plaintiff presents many allegations in his amended complaint including several

                                   7   troubling allegations of excessive force. Plaintiff has also indicated that he was not

                                   8   convicted of any charges related to assaulting the police officers or resisting them. He

                                   9   was only convicted of crimes relating to the security guard. Plaintiff has presented

                                  10   sufficient allegations to proceed with claims of excessive force and unlawful arrest and

                                  11   related state law violations against Albini and Rhodes. These claims do not appear to be

                                  12   barred by Heck. Plaintiff’s allegations that defendant Rhodes improperly took a
Northern District of California
 United States District Court




                                  13   statement regarding the altercation with the security guard are dismissed without

                                  14   prejudice due to Heck and plaintiff’s conviction on those charges. Plaintiff has also

                                  15   named Police Chief Schreeder as a defendant for failing to properly investigate the

                                  16   incident and for creating unsafe conditions in the police department. Plaintiff has failed to

                                  17   present sufficient allegations to link this defendant to the incident or to present a claim

                                  18   pursuant to Monell. This defendant is dismissed with prejudice because plaintiff has

                                  19   already been provided multiple opportunities to amend and further amendment would be

                                  20   futile.

                                  21                                             CONCLUSION

                                  22             1. Defendant Schreeder is DISMISSED with prejudice from this action. The clerk

                                  23   shall issue a summons and the United States Marshal shall serve, without prepayment of

                                  24   fees, copies of the third amended complaint (Docket No. 27) with attachments and copies

                                  25   of this order on Santa Rosa Police Officers Erick Rhodes #352 and Patrick Albini.

                                  26             2. In order to expedite the resolution of this case, the court orders as follows:

                                  27                    a. No later than sixty days from the date of service, defendants shall file a

                                  28   motion for summary judgment or other dispositive motion. The motion shall be supported
                                                                                        5
                                           Case 4:20-cv-01323-PJH Document 28 Filed 01/12/21 Page 6 of 8




                                   1   by adequate factual documentation and shall conform in all respects to Federal Rule of

                                   2   Civil Procedure 56, and shall include as exhibits all records and incident reports

                                   3   stemming from the events at issue. If defendants are of the opinion that this case cannot

                                   4   be resolved by summary judgment, they shall so inform the court prior to the date the

                                   5   summary judgment motion is due. All papers filed with the court shall be promptly served

                                   6   on the plaintiff.

                                   7                   b. At the time the dispositive motion is served, defendants shall also serve,

                                   8   on a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154

                                   9   F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120

                                  10   n. 4 (9th Cir. 2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand

                                  11   and Wyatt notices must be given at the time motion for summary judgment or motion to

                                  12   dismiss for nonexhaustion is filed, not earlier); Rand at 960 (separate paper requirement).
Northern District of California
 United States District Court




                                  13                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with

                                  14   the court and served upon defendants no later than thirty days from the date the motion

                                  15   was served upon him. Plaintiff must read the attached page headed "NOTICE --

                                  16   WARNING," which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-

                                  17   954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

                                  18   1988).

                                  19            If defendants file a motion for summary judgment claiming that plaintiff failed to

                                  20   exhaust his available administrative remedies as required by 42 U.S.C. § 1997e(a),

                                  21   plaintiff should take note of the attached page headed "NOTICE -- WARNING

                                  22   (EXHAUSTION)," which is provided to him as required by Wyatt v. Terhune, 315 F.3d

                                  23   1108, 1120 n. 4 (9th Cir. 2003).

                                  24                   d. If defendant wishes to file a reply brief, he shall do so no later than

                                  25   fifteen days after the opposition is served upon her.

                                  26                   e. The motion shall be deemed submitted as of the date the reply brief is

                                  27   due. No hearing will be held on the motion unless the court so orders at a later date.

                                  28
                                                                                        6
                                          Case 4:20-cv-01323-PJH Document 28 Filed 01/12/21 Page 7 of 8




                                   1          3. All communications by plaintiff with the court must be served on defendant, or

                                   2   defendant’s counsel once counsel has been designated, by mailing a true copy of the

                                   3   document to defendants or defendants' counsel.

                                   4          4. Discovery may be taken in accordance with the Federal Rules of Civil

                                   5   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or

                                   6   Local Rule 16 is required before the parties may conduct discovery.

                                   7          5. It is plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                   8   informed of any change of address by filing a separate paper with the clerk headed

                                   9   “Notice of Change of Address.” He also must comply with the court's orders in a timely

                                  10   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                  11   pursuant to Federal Rule of Civil Procedure 41(b).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 12, 2021

                                  14

                                  15                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  16                                                             United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      7
                                          Case 4:20-cv-01323-PJH Document 28 Filed 01/12/21 Page 8 of 8




                                   1
                                                            NOTICE -- WARNING (SUMMARY JUDGMENT)
                                   2
                                              If defendants move for summary judgment, they are seeking to have your case
                                   3
                                       dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil
                                   4
                                       Procedure will, if granted, end your case.
                                   5
                                              Rule 56 tells you what you must do in order to oppose a motion for summary
                                   6
                                       judgment. Generally, summary judgment must be granted when there is no genuine issue
                                   7
                                       of material fact--that is, if there is no real dispute about any fact that would affect the
                                   8
                                       result of your case, the party who asked for summary judgment is entitled to judgment as
                                   9
                                       a matter of law, which will end your case. When a party you are suing makes a motion
                                  10
                                       for summary judgment that is properly supported by declarations (or other sworn
                                  11
                                       testimony), you cannot simply rely on what your complaint says. Instead, you must set
                                  12
Northern District of California




                                       out specific facts in declarations, depositions, answers to interrogatories, or authenticated
 United States District Court




                                  13
                                       documents, as provided in Rule 56(e), that contradict the facts shown in the defendant’s
                                  14
                                       declarations and documents and show that there is a genuine issue of material fact for
                                  15
                                       trial. If you do not submit your own evidence in opposition, summary judgment, if
                                  16
                                       appropriate, may be entered against you. If summary judgment is granted, your case will
                                  17
                                       be dismissed and there will be no trial.
                                  18
                                                                  NOTICE -- WARNING (EXHAUSTION)
                                  19
                                              If defendants file a motion for summary judgment for failure to exhaust, they are
                                  20
                                       seeking to have your case dismissed. If the motion is granted it will end your case.
                                  21
                                              You have the right to present any evidence you may have which tends to show
                                  22
                                       that you did exhaust your administrative remedies. Such evidence may be in the form of
                                  23
                                       declarations (statements signed under penalty of perjury) or authenticated documents,
                                  24
                                       that is, documents accompanied by a declaration showing where they came from and
                                  25
                                       why they are authentic, or other sworn papers, such as answers to interrogatories or
                                  26
                                       depositions. If defendants file a motion for summary judgment for failure to exhaust and it
                                  27
                                       is granted, your case will be dismissed and there will be no trial.
                                  28
                                                                                      8
